                 Case 18-24540-RAM          Doc 79    Filed 09/19/19     Page 1 of 1




     ORDERED in the Southern District of Florida on September 18, 2019.




                                                                 Robert A. Mark, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
 In Re:
                                                                     Case Number: 18-24540-RAM
 ARMANDO REBULL                                                      Chapter 13

       Debtor.
 __________________________/

                        ORDER SUSTAINING OBJECTION TO CLAIM

          THIS CAUSE came on to be heard before the Court on September 17, 2019, upon Debtor’s

 Objection to the Claim No. 15 of the Department of Revenue, Internal Revenue Service (ECF #73) and

 having reviewed the file and having been otherwise fully advised in the premises, it is:

          ORDERED AND ADJUDGED that the Objection to Claim No. 15 of the Department of

 Revenue, Internal Revenue Service (ECF #73) is sustained and the Claim No. 15 is to be stricken as

 it is duplicated of Amended Claim No. 14. The Chapter 13 Trustee will make disbursements to this

 Creditor according to Amended Claim No. 14 .

                                              ###

 Submitted by:
 Maria I. Escoto-Castiello, Esq.
 2000 South Dixie Highway, Suite 104-A
 Miami, Florida 33133

 MARIA I. ESCOTO-CASTIELLO, ESQ, is directed to mail a conformed copy of this Order to all creditors
 and interested parties, immediately upon receipt thereof.
